DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/03/2022 has been entered. Claims 1, 3-5, 8, 13-15, 17-19, 21-23, 27-28, 30, 32, and 34-36 remain pending in the application. Claims 1 is amended incorporating claim 24 “housing configured to detachably receive a first container and a second container in an opposing relationship, the first and second containers configured to contain first and second components of a drug to be mixed, respectively; and further new limitation “an exit transfer member configured to provide a fluid pathway between the second container and an outside of the device; wherein the transfer member and exit transfer member are configured to penetrate the closure when the second container is received by the housing,”  Claim 24 is canceled . Applicant’s arguments amendments to the claims have overcome each and every objections previously set forth in the Non-Final Office Action mailed 01/11/2022.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 24, see page 8, have been considered but are moot because the new ground of rejection with additional new reference of Moser and other pervious prior art of record does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 13-15, 17-18, 22-23, 27-28, 30, 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mosler et al (US 20110087164 A1, hereinafter 'Mosler' provided by IDS) in view of Carmel et all (US 20020004643 A1, hereinafter 'Carmel').
Regarding Claim 1, Mosler discloses a drug mixing device (a fluid transfer device as shown in figures 1-5) comprising:
A housing (housing of device 100 as shown in figure 2b) configured to detachably receive a first container (figure 4b, first container 113) and a second container (figure 4b, second container 114) in an opposing relationship (see figure 4b, containers 113 and 114 are positioned opposing relationship), the first and second containers configured to contain first and second components of a drug (figure 4b, fluid 116 component of drug, and second medial 117 of drug) to be mixed, respectively.
a transfer member (figure 2b, fluid conduit 106 comprises pointed end 109 and 107), comprising an aperture (figure 2b, aperture at piercing member 102) configured to dispense a fluid ([0092] at least one fluid conduit provide for essentially complete transfer of fluid), wherein the fluid is the first component of the drug to be mixed ([0093] first container contains a fluid and the second container contains a second media, the second media may be mixed with the fluid in a fashion appropriate to the mixture)
the second container, wherein the second container comprises a surface (figure 4b, inner surface of second container 113), and an opening (referring figure 4b, opening of container 113 where designated by element number 97) that comprises a closure ([0004]sealed container such as a vial closed by a rubber, and figure 4b, rubber closure of container 113 where designated by element number 98); and
an exit transfer member (figure 2b, secondary fluid conduit 110) configured to provide a fluid pathway between the second container and an outside of the device (referring figure 4b, second container 114 is connected to syringe 115 through the secondary fluid conduit 110);
wherein the transfer member and exit transfer member are configured to penetrate the closure when the second container is received by the housing (referring figure 4b, fluid conduit 106 and 110 are formed in piercing member 104 which penetrate rubber closure 98 of the second container 114 [0090] “The piercing members are designed to penetrate the stoppers sealing the containers.”).
Mosler does not disclose wherein the aperture is configured to determine the initial direction of the velocity of the fluid dispensed through the aperture and further configured to direct the dispensed fluid towards the surface, and 
wherein the aperture and the surface are arranged relative to each other to cooperate such that substantially all of the dispensed fluid initially encounters the surface at an oblique angle.
In the same field of endeavor, Carmel discloses a drug mixing device comprising a transfer member (figure 3, second conduit 36 between spikes 40 and 30) comprising an aperture (figure 5, diluent outlet opening 66), wherein the aperture is configured to determine the initial direction of the velocity of the fluid dispensed through the aperture ([0047] the diluent outlet opening 66 directs the diluent outwardly to the side of the drug vial 38) and further configured to direct the dispensed fluid towards the surface ([0047] the diluent outlet opening 66 directs the diluent outwardly to the side of the drug vial), and
wherein the aperture and the surface (figure 3, inner surface of container 38’)  are arranged relative to each other to cooperate ([0048] the angle of the exit leg 70 now causes the incoming diluent 32 stream to strike the side wall 72 of drug vial 38) such that substantially all of the dispensed fluid initially encounters the surface at an oblique angle (angle formed by the diluent stream from opening 66 and the side wall 72 of drug vial 38 due to gravity).
Carmel teaches the second conduit comprises the diluent outlet opening which direct the diluent stream outwardly to the side of the drug and the stream forms the angle in order to prevent the diluent directly impact the drug therein, which prevents foaming of the reconstituted solution ([0048]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Mosler, to incorporate the teachings of Carmel and provide the aperture is configured to determine the initial direction of the velocity of the fluid dispensed through the aperture and further configured to direct the dispensed fluid towards the surface for the purpose of preventing foaming of the reconstituted solution.
Regarding Claim 3, Mosler, as modified by Carmel, teaches the mixing device of claim 1.
Mosler further discloses the second container comprises a container base (referring figure 4b, bottom inner surface of container 114), wherein the second component of the drug to be mixed (figure 4b, second media 117) rests on the container base and a container side wall (referring figure 4b, the second media 117 rests on the bottom surface and side surface).
Mosler does not disclose wherein the surface initially encountered by the dispensed fluid is the container side wall.
Carmel teaches the surface (side wall of container 38’) initially encountered by the dispensed fluid (fluid stream dispensed from diluent outlet opening 66) is the container side wall ([0048] “incoming diluent 32 stream to strike the side wall 72 of drug vial 38”)
Carmel provides the side wall of container is encountered by the fluid stream dispensed from the diluent outlet opening in order to prevent the diluent directly impact the drug therein, which prevents foaming of the reconstituted solution ([0048]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Mosler, to incorporate the teachings of Carmel and provide the surface initially encountered by the dispensed fluid is the container side wall for the purpose of preventing foaming of the reconstituted solution.
Regarding Claim 8, Mosler, as modified by Carmel, teaches the mixing device of claim 1.
Mosler further discloses the second container comprises the second component of the drug to be mixed ([0093] “second container contains a second media (117) for example a solid drug form”, “the second media may be mixed with the fluid in a fashion appropriate to the mixture”)
Regarding Claim 13, Mosler, as modified by Carmel, teaches the mixing device of claim 1.
Mosler further discloses the transfer member  has a non-constant diameter (referring figure 2b, the transfer member 106 comprises pointed end 107, which forms a non-constant diameter).
Regarding Claim 14, Mosler, as modified by Carmel, teaches the mixing device of claim 1.
Mosler further discloses the transfer member is tapered in the direction of the fluid (referring figure 2, the transfer member 106 comprises pointed end 107, which is tapered in the direction of fluid).
Regarding Claim 15, Mosler, as modified by Carmel, teaches the mixing device of claim 1.
Mosler further discloses wherein the transfer member comprises a straight tube (referring figure 2, conduit 106 has a constant diameter between pointed ends 107 and 109)
Regarding Claim 17, Mosler, as modified by Carmel, teaches the mixing device of claim 1.
Mosler does not disclose the transfer member is configured to increase a horizontal component of the velocity of the fluid and to decrease the vertical component of the velocity of the fluid prior to dispensation through the aperture.
Carmel teaches wherein the transfer member (figure 3, second conduit 36) is configured to increase a horizontal component of the velocity of the fluid and to decrease the vertical component of the velocity of the fluid prior to dispensation through the aperture ([0048] and figure 5, the spike 40 comprises a main channel 68, an exit leg 70 constructing L-shaped introduction channel, and aperture 66 which causes incoming diluent 32 stream to strike wall of drug vial 38 perpendicularly. The perpendicular direction of the stream comprise the vertical component of the exit velocity of the diluent 32 is decreased to nearly zero while the horizontal component of the velocity is increased).
Carmel provide the transfer member configure to cause incoming diluent stream to strike wall of drug vial perpendicularly which would increase the horizontal component of the velocity of the fluid while decrease the velocity of the vertical component in order to prevent the diluent directly impact the drug therein, which prevents foaming of the reconstituted solution ([0048]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Mosler, to incorporate the teachings of Carmel and provide the transfer member is configured to increase a horizontal component of the velocity of the fluid and to decrease the vertical component of the velocity of the fluid prior to dispensation through the aperture for the purpose of preventing foaming of the reconstituted solution.
Regarding Claim 18, Mosler, as modified by Carmel, teaches the mixing device of claim 1.
Mosler does not disclose wherein the transfer member comprises a closed end and wherein the aperture is adjacent to the closed end.
Carmel teaches wherein the transfer member comprises a closed end and wherein the aperture is adjacent to the closed end (referring figure 5, the end of spike 40 is closed by pointed end 48 and the aperture 66 is adjacent to the pointed end).
Carmel provides the spike comprises closed end wherein the aperture is adjacent to the pointed end in order to prevent the diluent directly impact the drug therein, which prevents foaming of the reconstituted solution ([0048]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Mosler to incorporate the teachings of Carmel and provide the transfer member comprises a closed end and wherein the aperture is adjacent to the closed end for the purpose of preventing foaming of the reconstituted solution.
Regarding Claim 22, Mosler, as modified by Carmel, teaches the mixing device of Claim 1.
Mosler further discloses wherein the transfer member extends into the second container, such that the aperture is positioned within the second container (referring figure 4b, the aperture of conduit 106 is extended into the container 114).
Regarding Claim 23, Mosler, as modified by Carmel, teaches the mixing device of Claim 1.
Mosler does not explicitly disclose the volume of the container lies in the range of 1ml to 1000 ml.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Mosler, as modified by Carmel, to have the volume of the container lies in the range of 1ml to 1000 ml since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Mosler, as modified by Carmel, would not operate differently with the claimed range and since the containers of Mosler are intended to contain drug and fluid configured to be reconstituted for pharmaceutical purpose and thus the device would function appropriately having the claimed range. Further, applicant places no criticality on the range claimed, indicating simply that the dimension is may be within the claimed dimension (specification pp [0079] “The maximum internal volume of each of the (e.g. first and second) containers may lie in the range from 1 ml to 1000 ml, and more specifically in the region of 1 ml to 100 ml. In a specific embodiment, the volume of each of the container's lies in the region of 1 ml to 30 ml. The container's internal volume may be fixed”).
Regarding Claim 27, Mosler, as modified by Carmel, teaches the mixing device of Claim 1.
Mosler further discloses the first container (figure 4b, first container 113) and wherein:
The first container comprises a first opening (opening of container 113 where designated by reference number 97 as shown figure 4b);
The second container (figure 4b, second container 114) comprises a second opening (opening of container 114 as shown in figure 4b); and
The first and second openings oppose each other when the first and second containers are located within the housing (containers 113 and 114 are opposing each other when they are inserted within the housing of device 100 as shown in figure 4b).
Regarding Claim 28, Mosler, as modified by Carmel, teaches the mixing device of Claim 27.
Mosler further discloses the first container comprises a closure on the first opening, and the second container comprises a closure on the second opening ([0005] containers 113 and 114 described herein comprises vial or a glass bottle closed by a rubber stopper which designated by reference number 98 as shown figure 4b).
Regarding Claim 30, Mosler, as modified by Carmel, teaches the mixing device of Claim 28.
Mosler further discloses the transfer member (figure 4b, conduit 106) is configured to extend into at least one of the closure of the first container and the closure of the second container (referring figure 4b, conduit 106 extends into both containers 113 and 114 through closure 98 as set forth in claim 28) when the first and the second containers are received in the housing (at least opening of containers are received within the housing of device 100).
Regarding Claim 32, Mosler, as modified by Carmel, teaches the mixing device of Claim 30.
Mosler further discloses the transfer member comprises one or more pointed ends (figure 2b, piecing ends 107 and 109) configured to pierce the closure of at least one of the first and second containers when the first and second containers are received in the housing (referring figure 4b, piercing ends pierces the closure 98 when the containers are received in the housing of device 100).
Regarding Claim 36, Mosler, as modified by Carmel, teaches the mixing device of claim 1.
Mosler does not disclose wherein the transfer member is configured to protrude into the second container to a greater extent than the exit transfer member.
Carmel teaches the transfer member (figure 3, second conduit 36 comprising introduction channel 56, main channel 68 as shown in figure 5) is configured to protrude into the second container (figure 3, drug vial) to a greater extent than the exit transfer member (figure 3, reconstituted drug conduit 44 comprising extraction channel inlet opening 62 and extraction channel 58, [0047] “The extraction channel inlet opening 62 is preferably closer to the proximal end 64 of the spike 46 opposite the distal end of the spike, tip 48, than the diluent outlet opening 66 of the introduction channel 56”, and referring figure 5, second conduit 36 comprising main channel 68 extend further toward the tip 48 of spike 40 than the extraction channel opening 62 when container 38 is inserted within the housing as shown in figure 3, thus when both members are located within the container, the second conduit 36 would extend further into than the conduit 44).
Carmel provides the second conduit 36 protrude into the second container to a greater extent than the reconstituted drug conduit in order to configure minimum of reconstituted drug 42 is left in the drug vial 38 and a more accurate delivery of drug is possible ([0047]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Mosler, to incorporate the teachings of Carmel and provide the transfer member is configured to protrude into the second container to a greater extent than the exit transfer member for the purpose of minimizing reconstituted drug left in the second container in the second container which enables accurate delivery of drug.
Claims 4-5, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Carmel, and in further view of Lavi et al (US 6364865 B1, hereinafter 'Lavi').
Regarding Claim 4, Mosler, as modified by Carmel, teaches the mixing device of claim 3.
Mosler does not disclose the housing has a base, wherein the mixing device is configured to be placed with the base in contact with a surface when mixing the first and second components to create a mixed drug 
In the same field of endeavor, Lavi teaches a mixing device (figure 1a-e, drug delivery device 100) comprising a housing (figure 1c housing 304) has a base (figure 1c, bottom surface of housing 304) in contact with a surface when mixing the first (figure 1c, component within the first storage container 102) and second components (figure 1c, second component within second storage container 116) to create a mixed drug (col 4 lines 58-60, utilizes flat bottom surface of the housing to allow table top placement during operating).
Lavi provides the flat bottom surface of the housing to allow table top placement in order to accommodate single handed operation by the user, for example enabling insertion of vials using single hand (col 4 lines 69-61). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mosler, as modified by Carmel, to incorporate the teachings of Lavi and provides the base in contact with a surface when mixing the first and second components to create a mixed drug for the purpose of enabling singe handed operation by the user for example enabling of inserting vial using single hand.
Regarding Claim 5, Mosler, as modified by Carmel and Lavi, teaches the mixing device of claim 4.
Mosler does not disclose wherein the initial direction of the velocity of the fluid dispensed through the aperture is dispensed with velocity substantially parallel to the base.
Carmel teaches wherein the initial direction of the velocity of the fluid dispensed through the aperture is dispensed with velocity substantially parallel to the base ([0048] “the incoming diluent 32 stream to strike the side wall 72 of drug vial 38”, the side wall is perpendicular to the bottom surface of device 10 shown in figure 3, therefore the stream is parallel to the bottom surface of the device).
Carmel provides the incoming diluent stream into the drug container substantially parallel to the bottom surface of the device in order to prevent the stream directly impact the drug container therein, which prevents foaming of the reconstituted solution ([0048]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Mosler, as modified by Carmel and Lavi, to incorporate the teachings of Carmel and provide the initial direction of the velocity of the fluid dispensed through the aperture is dispensed with velocity substantially parallel to the base for the purpose of preventing foaming of the reconstituted solution.
Regarding Claim 35, Mosler, as modified by Carmel, teaches the mixing device of claim 4.
Mosler further discloses the mixing device is configured to be inverted after mixing the first and second components to dispense the mixed drug through the exit transfer member out of the mixing device ([0093] “The second media may be mixed with the fluid in a fashion appropriate to the mixture, then the device may be inverted to an in-use state and the mixture may be directly withdrawn into the syringe.”, Further referring figure 5b, the mixed drug within container 114 is withdrawn into the syringe through secondary fluid conduit 110 in inverted position)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Carmel, and in further view of Silverman et al (US 5478328 A, hereinafter ‘Silverman’).
Regarding Claim 19, Mosler, as modified by Carmel, teaches the mixing device of claim 1.
Mosler does not disclose the transfer member comprises a sloped or a curved inner wall adjacent to the closed end and the aperture, configured to direct the fluid towards the aperture.
Carmel teaches the transfer member comprises an inner wall (inner wall of  adjacent to the closed end and the aperture (referring figure 5, the end of spike 40 is closed by pointed end 48 and the aperture 66 is adjacent to the pointed end), configured to direct the fluid towards the aperture ([0048] direct diluent outwardly through a diluent outlet opening 66).
Carmel provides the transfer member comprises closed end and configured to direct the fluid towards the aperture in order to prevent the diluent directly impact the drug therein, which prevents foaming of the reconstituted solution ([0048]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Mosler, to incorporate the teachings of Carmel and provide the transfer member comprises a closed end and the aperture configured to direct the fluid towards the aperture for the purpose of preventing foaming of the reconstituted solution.
Mosler, as modified by Carmel, is still silent as to the transfer member comprises a slopped or a curved inner wall.
Silverman teaches needle constructions (figures 3a-i) relatively pertinent to problem posed by Applicant of transferring fluid comprises a curved inner wall (figure 3a, curved passage between main tubular channel 4 and orifice 5). 
Silverman provide curved inner passage between straight channel and orifice in order to enhance fluid drainage (col 7 line 40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transfer member of Mosler, as modified by Carmel, to incorporate the teachings of Silverman and provide curved inner wall for the purpose of enhancing the fluid drainage.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Carmel, and in further view of Harold (US 2622598 A).
Regarding Claim 21, Mosler, as modified by Carmel, teaches the mixing device of claim 1.
Mosler does not disclose at least part of the surface is coated with an antifoam agent; or
at least part of the transfer member is coated with an antifoam agent; or
at least part of both the surface and the transfer member are coated with an antifoam agent.
Harold teaches a drug container (figure, glass bottle 10) relatively pertinent to problem posed by Applicant of preventing foaming comprises an antifoam agent coating (figure, thin transparent film of silicone and silicone anti-foam agent 12). Harold provide the glass bottle comprising thin transparent film of silicone and silicone anti-foam agent in order to inhibit foam formation (col 2 lines 6-10) and inhibiting foam formation promotes rapid liquid drainage (col 1 lines 36-40). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface of the container of Mosler, as modified by Carmel, to incorporate the teachings of Harold and provide anti-foam coated surface for the purpose of promoting rapid drainage while inhibiting foam formation.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Carmel, and in further view of Itri et al  (US 20020052317 A1, hereinafter ‘Itri’).
Regarding Claim 34, Mosler, as modified by Carmel, teaches the mixing device of claim 1.
Mosler does not disclose wherein the first component of the drug to be mixed is sterilised water and the second component of the drug to be mixed is Remicade (RTM).
Itri teaches reconstituting a powder form of Remicade ([0028] “Remicade is supplied as a sterile, white, lyophilized powder”) with sterilized water ([0028] “following reconstitution with 10 mL of Sterile Water for Injection”).
Itri provides reconstituting a powder form of Remicade with sterilized water in order to transport the drug in powder form and reconstitute Remicade into the liquid form before injecting into the body ([0028]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Carmel, to incorporate the teachings of Itri and provides the sterilized water as the first component of the drug and powder form of Remicade as the second component of the drug in order to distribute Remicade in powder form than reconstitute it into liquid form for injection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/KAI H WENG/               Examiner, Art Unit 3781